DETAILED ACTION
1.	The communication is in response to the application received 04/27/2021, wherein claims 1-4 are pending and are examined as follow. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statements (IDS) were submitted on 04/27/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4.	Claims 1, 3, and 4 are objected to because of the following informalities:  the claims recite “a number of profile tier level syntax structures in the video parameter set” (emphasis added). The specification (e.g. pg. 25) also shows this as “profile_tier_level( ) syntax structures”. Should “profile tier level syntax structures” be written as “profile_tier_level( ) syntax structures”?  Please check and update accordingly. Appropriate correction is required.
5.	Claims 1, 3, and 4 are further objected to because of the following informalities:  the claims recite “parsing…in a case that a value of the first syntax element is greater than a threshold value” (emphasis added).  “In a case” is construed as being contingent limitation where the second syntax element is parsed only when the value of the first syntax element . Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wenger et al. (WO 2021/194558 A1 with reference to Provisional Application No. 63/001,045), in view of Deshpande et al. (US 2016/0044324 A1), hereinafter referred to as Wenger and Deshpande, respectively.
Regarding claim 1,  Wenger discloses “A method of decoding video data [Refer to Wenger’s decoder (210, Figs. 2-3) for decoding video data], the method comprising: receiving a video parameter set [Abstract: receiving a bitstream for parsing/deriving syntax in a VPS]; parsing a first syntax element in the video parameter set [Abstract: parsing from the bitstream syntax (e.g. output layer set mode indicator) in the VPS. See parser 320 in Fig. 3], wherein the first syntax element plus one specifies a maximum allowed number of layers in each coded video sequence referring to the video parameter set [See syntax vps_max_layers_minus1 plus 1 per ¶0261. Syntax elements are parsed from the received VPS. Corresponding priority support can be found in ¶0210]; and parsing a second syntax element in the video parameter set [Signaled syntax element num_profile_tile_level indicates the number of profile tier level information in the CVS referring to the VPS. See e.g. ¶0218. Corresponding priority support can be found in ¶0169], in a case that a value of the first syntax element is greater than [When the maximum layers ˃ 1 (vps_max_layers_minus1 ˃ 1 (¶0220). Although plus 1 is not shown, altering syntax elements and their semantics is considered to be within the level of skill in the art. See Deshpande below for support], wherein the second syntax element plus one specifies a number of profile tier level syntax structure in the video parameter set.”  [When the above condition is satisfied, syntax element num_profile_tile_level may be signaled (¶0220). Also reference Fig. 20. Corresponding priority support can be found in ¶0171] Although the referenced syntax element in relation to the threshold does not explicitly indicate “plus 1”, altering syntax elements and their semantics is considered to be within the level of skill in the art. Accordingly, Deshpande from the same or similar field of endeavor is brought in to illustrate the foregoing. [See for e.g. ¶0401 of Deshpande where plus 1 or plus 2 can be added to syntax elements and their semantics (e.g. vps_max_layers_minus1 as per for e.g. ¶0375); thus, it would be apparent to one skilled in the art that vps_max_layers_minus1 could be altered to vps_max_layers_minus1 plus 1 to facilitate the coding of video data] Since Deshpande shows that syntax elements and their semantics can be altered, the collective teachings of both Wenger and Deshpande disclose the aforementioned limitation.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coding techniques disclosed by Wenger to add the teachings of Deshpande as above for providing a method for decoding a video bitstream via parsed syntax elements in a VPS that allow for representing digital media more efficiently with improved performance (¶0004, 0006).
Regarding claim 2, Wenger and Deshpande teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Wenger further discloses “further comprising: parsing a third syntax element in the video parameter set” [Wenger also teaches num_output_layer_sets as per for e.g. ¶0220 and ¶0281 which can be construed as a 3rd syntax element. Corresponding priority support can be found in for e.g. Fig. 20] Although Wenger above discloses a syntax element that specifies a total number of output layer sets specified by the video parameter set (e.g. num_output_layer_sets), said syntax element is not plus two, i.e. “wherein the third syntax element plus two specifies a total number of output layer sets specified by the video parameter set.”  Deshpande on the other hand from the same or similar field of endeavor suggests the foregoing limitation. [Deshpande teaches (abstract, ¶0405, 0411) signaling output layer sets (e.g. num_output_layer_sets). Deshpande further shows that the various syntax elements and their semantics may be altered by adding a plus 1 or plus 2 compared to the described syntax and semantics (¶0401). Hence, it would be within the level of skill in the art to make such changes to output layer set syntax elements in VPS to facilitate the coding of video data] The motivation for combining Wenger and Deshpande has been discussed in connection with claim 1, above. 
Regarding claim 3, claim 3 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to the required hardware for executing the disclosed claimed features, see for e.g. ¶0027 of Wenger regarding one or more processors. See decoder in Fig. 3 for priority support, where decoder requires processors for decoding video data. Also reference the processors in for e.g. ¶0009 of Deshpande for support.
Regarding claim 4, claim 4 is rejected under the same art and evidentiary limitations as determined for the decoding method of Claim 1 since encoding and decoding are known to be inverse operations of each other. For example, Wenger shows decoder 210 and encoder 203 (Figs. 3 and 4, respectively) for coding video data. Also refer to ¶0100 (see ¶0058 of priority support, as well as Figs. 3-4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486